Citation Nr: 0512689	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-16 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for arthritis of the 
spine (cervical, thoracic, and lumbar).

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  A Board decision of November 1997 denied service 
connection for arthritis of the spine.

2.  An unappealed RO rating decision of August 2000 declined 
to reopen a previously denied claim of service connection for 
headaches.

3.  Evidence received since the November 1997 Board decision 
and the August 2000 RO rating decision is so significant that 
it must be considered in order to fairly decide the merits of 
the underlying claims of service connection.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of service connection for arthritis of the 
spine.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.303, 20.1100 (2004).

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for headaches.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.303, 20.1103 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran claims his headaches began before service and 
occurred three to four times per year.  He claims that, since 
his service in Vietnam, his headaches have increased in 
severity and frequency.  He has theorized that these changes 
may have been caused by exposure to loud noises or Agent 
Orange while serving in Vietnam.  While his Report of Medical 
History given at the time of his induction examination in 
June 1969 noted he had a history of recurrent back pain, he 
now claims that his current spine difficulties originated 
with a jump from a truck while in service. 

The veteran's claim for service connection for headaches was 
denied in a rating decision dated in January 1979.  Multiple 
requests to reopen this claim were denied in rating decisions 
dated in October 1994 and July 1995, a Board decision of 
November 1997, and a rating decision dated in August 2000.  
The veteran did not appeal the August 2000 decision, and the 
decision thus became final.  38 C.F.R. §§ 20.302, 20.1103 
(2004).  In order to reopen this claim, new and material 
evidence is required.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The veteran's claim for service connection for arthritis of 
the spine was denied in rating decisions dated in October 
1994 and July 1995, and a Board decision dated in November 
1997.  This Board decision is final.  38 C.F.R. § 20.1100.  
In order to reopen this claim, like the headache claim, new 
and material evidence is required.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The evidence of record at the time of the Board's November 
1997 decision denying service connection for headaches 
consisted of the veteran's service medical records (SMRs); 
reports from the VA Medical Center (VAMC) in Lexington, 
Kentucky, dated from October 1993 to June 1994; a note from 
D.S., M.D., received in September 1994 stating that no 
records regarding the veteran could be found; treatment notes 
from A.W., M.D., dated from December 1986 to July 1993; the 
reports of VA medical examinations dated in December 1978 and 
December 1994; statements from the veteran and from friends 
of the veteran's, E.M, R.C., and L.C.; and a letter from 
P.F., D.C., dated in February 1995.  

The veteran's SMRs show that, during his induction 
examination the veteran claimed to have suffered from 
heatstroke and headaches prior to service, and had a history 
of recurrent back pain.  A June 1969 note from the veteran's 
local Selective Service Board noted that the veteran had 
suffered a heat stroke in 1968, and that, since that time, he 
had had recurring headaches.  The veteran's separation 
examination showed no complaints of headaches, or backaches 
and the veteran stated that he was in good physical 
condition.  That examiner noted atypical headaches by 
history.  

The veteran's December 1978 VA examiner noted the veteran 
alleged headaches since before entering service.  The 
examiner's diagnosis was:  no neuropathology found, atypical 
migraine headaches by history.  The December 1994 VA examiner 
diagnosed migraine headaches dating from in-service years; 
old compression fractures of thoracic and lumbar spine with 
degenerative arthritis with limited range of motion; and 
three other diagnoses not germane to this appeal.

The treatment notes from A.W., M.D., dated from December 1986 
to July 1993, noted treatment for what were described as 
migraine-like headaches.  Dr. A.W. expressed no opinions 
regarding the etiology of the veteran's headaches.  

The statements from the veteran recounted his experiences and 
the history of his headaches, dating from before service.  
The statement from E.M, the veteran's platoon sergeant in 
Vietnam, noted that the veteran jumped from a two and one-
half ton truck in full combat gear while carrying an M60 
machine gun and ammunition box.  E.M. stated that the veteran 
hurt his back in the jump, but that the veteran said he would 
be alright, and so no report was filed.  The statement from 
R.C. averred that the veteran suffered from migraine 
headaches.  The statement from L.C., who also served with the 
veteran in Vietnam, recounted the veteran's jump from the 
truck.  

The letter from P.F., D.C., dated in February 1995, noted 
that the veteran's x-rays showed no pathology or fractures, 
and the veteran had subluxations at C2-C3 and at C6 and C7.  
Dr. P.F. stated that the veteran's condition may be related 
to the possible distortion of his spine due to the 
compression fractures in the lumbar spine.  

Evidence added after the Board's November 1997 decision 
consists of the report of a VA neurological consultation 
dated in May 2000, which diagnosed headaches (mixed), 
cervicalgia, and chronic low back pain.

Evidence received since the RO's August 2000 decision 
includes additional statements from the veteran similar to 
those already of record.  Also added are 12 statements from 
friends, neighbors, and the veteran's minister, all reporting 
that the veteran suffers from headaches and/or backaches; and 
a duplicate of E.M.'s 1995 statement regarding the jump from 
a truck in Vietnam.  A note from D.F., M.D., dated in January 
2001, stated that he treated the veteran in the mid-1970s, 
that the veteran was still having headaches, and that his 
diagnosed stenosis of the cervical spine could contribute to 
this.  Also added to the record is a February 2001 letter 
from R.A., M.D., stating that the veteran has developed daily 
migraine headaches due to back injuries, which were described 
as compression fractures in the third and fourth lumbar 
vertebrae attributed to an injury in the service.  It was 
also noted that the veteran had developed subluxations in the 
cervical spine.

Also added since the RO's August 2000 decision is a note from 
G.K., M.D., dated in February 2001, attributing the veteran's 
migraine headaches to moderate spondylitic changes of C-4 and 
C-5 with moderate spinal stenosis.  A note from T.A., D.O., 
dated in July 2002, noted that the veteran has migraine 
headaches periodically, and that he was treated in 1976 four 
times for migraine headaches.  A note from R.A., M.D., dated 
in July 2002 stated that the veteran was seen three times in 
1978 and treated for severe headaches.

Also added are treatment records from VAMC Lexington dated 
from October 1993 through May 2003, documenting ongoing 
treatment for headaches and backaches.



II.  Analysis

As noted above, in order to reopen these previously denied 
claims, new and material evidence must be received.  
38 U.S.C.A. § 5108.  The Board must first consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett, supra.  Further analysis beyond 
consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id at 1384; see 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended in August 2001, and that 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
request to reopen in the instant appeal was received before 
August 29, 2001; consequently, the old version of 38 C.F.R. § 
3.156(a) governs this case.

Under the old version of section 3.156(a), new and material 
evidence means evidence not previously submitted that bears 
directly and substantially upon the matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Here, the Board finds that new and material evidence has been 
submitted.  Specifically, the February 2001 letter from Dr. 
R.A. states that the veteran has developed daily migraine 
headaches due to back injuries, and he describes the back 
injuries as compression fractures in the third and fourth 
lumbar vertebrae attributed to an injury in the service.  Dr. 
R.A. noted the development of subluxations in the cervical 
spine that, given the context of Dr. R.A.'s statement, are by 
implication also related to in-service injury.  Also, the 
January 2001 note from Dr. D.F. stated that the veteran's 
diagnosed stenosis of the cervical spine could contribute to 
his headaches.  Similarly, in his February 2001 note, Dr. 
G.K. attributed the veteran's migraine headaches to moderate 
spondylitic changes of C-4 and C-5 with moderate spinal 
stenosis.

The Board finds that this evidence is both new, in that it 
was submitted after both decisions became final, and material 
in that it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  This is so 
because it tends to relate current disability to the 
veteran's period of military service, something that was not 
shown before the prior final decisions.  Accordingly, the 
Board finds that the appellant's claims of entitlement to 
service connection for both arthritis of the spine and 
headaches are reopened.  38 C.F.R. § 3.156(a) (2001).  


ORDER

New and material evidence to reopen a claim of service 
connection for arthritis of the spine has been presented; to 
this extent, the appeal is granted. 

New and material evidence to reopen a claim of service 
connection for headaches has been presented; to this extent, 
the appeal is granted. 




REMAND

While the new and material evidence submitted is enough to 
warrant reopening these issues, it is inadequate to render 
decisions regarding the underlying issues.  Accordingly, the 
Board will remand for additional development seeking to 
establish medical evidence of a nexus between the current 
disabilities and the veteran's military service.

The veteran's case is REMANDED to the RO for the following 
actions:

1.  The RO should arrange for the 
veteran to undergo a VA spine 
examination by a physician with 
appropriate expertise to determine 
the current diagnosis and etiology 
of any arthritis of the spine.  
Specifically, the examiner should 
review the claims file, examine the 
veteran, and determine if it is at 
least as likely as not that the 
veteran's pre-service history of 
recurrent back pain, or the jump 
from the truck described by the 
veteran and his comrade, E.M., 
caused any spine arthritis.  A 
medical opinion should be provided 
as to the medical probabilities that 
arthritis has been caused or made 
worse by the veteran's military 
service.  The veteran's claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review in connection 
with the examination.  

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions on causation and 
aggravation.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

2.  The RO should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the etiology of his headaches.  The 
claims folder should be made 
available for the examiner to review 
in conjunction with the examination.  
The examination report should 
include responses to the following 
medical questions:

a.  After considering all evidence 
of record, what are the medical 
probabilities that the veteran's 
headaches are the result of his pre-
service heat stroke in 1968?

b.  After considering all evidence 
of record, what are the medical 
probabilities that the veteran's 
headaches began in or were made 
chronically worse by his period of 
military service?  

c.  After considering all evidence 
of record, what are the medical 
probabilities that the veteran's 
headaches are caused by or made 
chronically worse by a spine 
disability?

All opinions should be set forth in 
detail and explained in the context 
of the record.  

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions on causation and 
aggravation.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of any information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


